[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-12692         ELEVENTH CIRCUIT
                                   Non-Argument Calendar        JUNE 2, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                             D.C. Docket No. 9:09-cv-81425-KLR

EDITH PETERSON,

lllllllllllllllllllll                                          Plaintiff–Appellant,

                                            versus

DOMINGO OSCAR RAMIREZ,
DIEGO RAMIREZ,
RICHARD ROGERSON,
JANET GOODENOW,
AFFORDABLE HOMES OF PALM BEACH, INC., et al,

lllllllllllllllllllll                                          Defendants–Appellees.


                                 ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (June 2, 2011)
Before TJOFLAT, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

      Edith Peterson, proceeding pro se, filed a lawsuit against numerous

defendants stating several causes of action under state law and claims under 42

U.S.C. § 1983. The district court dismissed her suit because it found that it did not

have subject-matter jurisdiction on any of the grounds Peterson alleged in her

complaint. Peterson appeals and asks that we reinstate her lawsuit. Because we

agree with the district court that there is no basis for subject-matter jurisdiction,

we affirm.

      We review an order dismissing a case for lack of subject-matter jurisdiction

de novo. Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1260 (11th Cir. 2009).

And we liberally construe pro se pleadings. H & R Block E. Enters. v. Morris, 606

F.3d 1285, 1288 n.1 (11th Cir. 2010).

      Peterson alleges two bases for federal jurisdiction. She first contends that

federal jurisdiction exists because the parties have diverse citizenship and the

amount in controversy exceeds $75,000. 28 U.S.C. § 1332. Second, she alleges

federal-question jurisdiction based on her § 1983 claims. 28 U.S.C. § 1331.

      In order for diversity jurisdiction to exist, there must be complete diversity

of citizenship. Legg v. Wyeth, 428 F.3d 1317, 1320 n.2 (11th Cir. 2005). That

                                           2
means that the plaintiff’s citizenship must be different from that of each of the

defendants. If even one defendant’s citizenship is the same as the plaintiff’s there

can be no diversity jurisdiction. Peterson acknowledges that a number of the

defendants are (like her) citizens of Florida. Accordingly, because Peterson and

some of the defendants share the same citizenship there was not diversity

jurisdiction.

      Peterson also claims that there is federal-question jurisdiction as she has

sued several of the defendants under 42 U.S.C. § 1983 for violating her 14th

Amendment rights.

      Merely asserting a federal cause of action is not enough to establish federal-

question jurisdiction. Miccosukee Tribe of Indians of Fla. v. Kraus-Anderson

Constr. Co., 607 F.3d 1268, 1273 (11th Cir. 2010). Sometimes, a case may be

dismissed for lack of subject-matter jurisdiction if it is clear the claims on which

jurisdiction is based are patently without merit. McGinnis v. Ingram Equip., Co.,

918 F.2d 1491, 1494 (11th Cir. 1990) (en banc). This is such a case.

      Section 1983 claims can only be asserted against state actors. Am. Mfgs.

Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999). But it is not clear from

Peterson’s complaint that any of the defendants in this case are state actors.

Indeed, nothing in the complaint that suggests that they are. As the Supreme

                                          3
Court has said, “the under-color-of-state-law element of § 1983 excludes from its

reach merely private conduct, no matter how discriminatory or wrongful.” Id.

(internal quotation marks and citations omitted). Here there is no suggestion of

anything other than merely private conduct, thus even were Peterson’s claims

viable under some state law theory of recovery, they are not viable under § 1983.

Accordingly, we conclude that the district court properly dismissed Peterson’s suit

because there was no basis for subject-matter jurisdiction.

AFFIRMED.




                                         4